NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JOSE PABLO LARES-TORRES, Appellant.

                             No. 1 CA-CR 16-0222
                               FILED 1-12-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-000892-001
                 The Honorable Joan M. Sinclair, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                         STATE v. LARES-TORRES
                           Decision of the Court


                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jon W. Thompson and Chief Judge Michael J. Brown joined.


J O H N S E N, Judge:

¶1             This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Jose Pablo Lares-Torres's conviction of sexual conduct with a
minor, a Class 6 undesignated offense. Torres's counsel has searched the
record on appeal and found no arguable question of law that is not
frivolous. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. 738; State
v. Clark, 196 Ariz. 530 (App. 1999). Torres was given the opportunity to file
a supplemental brief, but did not do so. Counsel now asks this court to
search the record for fundamental error. After reviewing the entire record,
we affirm Torres's conviction and the imposition of probation.

              FACTS AND PROCEDURAL BACKGROUND

¶2             A detective contacted Torres in response to a report that
Torres, then 21 years old, had engaged in sexual conduct with a 16-year-old
female.1 Torres admitted to detectives that he engaged in sexual intercourse
with the victim when she was 16 years old. A jury found him guilty of
sexual conduct with a minor, in violation of Arizona Revised Statutes
("A.R.S.") section 13-1405 (2017).2 The court suspended the sentence, and
placed him on lifetime probation.

¶3            Torres timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2017), 13-4031 (2017) and -4033 (2017).




1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdict and resolve all inferences against Torres. See
State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

2      Absent material revision after the date of the alleged offense, we cite
a statute's current version.


                                       2
                        STATE v. LARES-TORRES
                          Decision of the Court

                               DISCUSSION

¶4           The record reflects Torres received a fair trial. The court held
appropriate pretrial hearings. It conducted a voluntariness hearing, at
which one of the detectives who interviewed Torres testified. The court
found Torres's statements were voluntary.

¶5             Before trial, the court granted Torres's motion in limine to
preclude evidence, pursuant to Arizona Rule of Evidence 404(b) and (c), of
other instances of his sexual conduct with the victim. On cross-examination
of the victim, however, when Torres's counsel challenged the victim's
testimony concerning the date of the charged offense, the victim responded
that she and Torres had had intercourse on more than one occasion.
Accordingly, the court then allowed the jury to hear Torres's admission of
other instances of intercourse with the victim, finding the evidentiary value
of the other-act evidence outweighed the prejudice to Torres. Torres moved
for a mistrial based on the admission of the other-act evidence, but the court
denied the motion. On the record presented, the court did not abuse its
discretion in doing so.

¶6             Torres was present at all critical stages of trial, and was
represented by counsel at all stages of the proceedings against him, with
one exception. During jury selection, when defense counsel re-entered the
courtroom after a break, the prospective jurors had already been seated.
Defense counsel did not immediately object, but after jury selection was
complete two hours later, counsel asked the court to dismiss the entire
panel and to start jury selection over. The court denied the request,
explaining that "absolutely nothing" was said in counsel's absence, and that
counsel had ample opportunity to object earlier in the selection process but
failed to do so. Again, the court did not abuse its discretion in so ruling.

¶7           The State presented direct evidence sufficient to allow the jury
to convict. The jury was properly comprised of eight members. The court
properly instructed the jury on the elements of the charge, the State's
burden of proof and the necessity of a unanimous verdict. The jury
returned a unanimous verdict, which was confirmed upon polling. The
court received and considered a presentence report, addressed its contents
during the sentencing hearing and acted within its discretion in suspending
sentence and imposing probation for the crime of which Torres was
convicted.




                                      3
                         STATE v. LARES-TORRES
                           Decision of the Court

                               CONCLUSION

¶8           We have reviewed the entire record for reversible error and
find none, and affirm the conviction, the suspension of sentence and the
imposition of probation. See Leon, 104 Ariz. at 300.

¶9            After the filing of this decision, defense counsel's obligations
pertaining to Torres's representation in this appeal have ended. Defense
counsel need do no more than inform Torres of the outcome of this appeal
and his future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Torres has 30 days from the date of this decision to proceed, if
he wishes, with a pro per motion for reconsideration. Torres has 30 days
from the date of this decision to proceed, if he wishes, with a pro per petition
for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4